DETAILED ACTION
This action is in reply to papers filed 7/9/2019. Claims 16-35 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190336649A1, Published 11/7/2019.

Drawings
The drawings are objected to because Fig. 7 depicts ‘A’, ‘B’ and ‘C.’  However, none of ‘A’, ‘B’ and ‘C are described in the specification under ‘BRIEF DESCRIPTION OF THE DRAWINGS.’ Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 28 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, inter alia, “…the method of claim 20, further comprising steps of:
x) obtaining a software-based 3D model of the cryogel-based multicompartment three-dimensional scaffold on a computer; xx) operatively connecting said computer to a 3D printer having at least one biomaterial-based ink cartridge and a water cartridge; and xxx) printing one or more of said first frozen polymeric layer and said plurality of subsequent polymeric layers of the stack of polymeric layers according to the software-based 3D model by dispensing content from  the at least one biomaterial-based ink cartridge and the water cartridge on the refrigerated support kept at below 0°C temperature.”
By including the phrase ‘further comprising’, claim 21 is interpreted to be a narrowing embodiment of claim 20. This is the basis for this rejection. For completeness, claim 20 is drawn to the method of claim 19, wherein step (b) is performed by 3D printing. Claim 19 is drawn to the method of claim 16, wherein step (b) is performed by any number of processes- one of which is 3D printing.  At issue here is that by carrying out the method of claim 20, step (b) of claim 16 has already been performed by 3D printing. That is, the end result of claim 20 is for  step (b) of claim 16 to be performed by 3D printing. Claim 21 is confusing because, although it seeks to narrow the limitations recited in claim 20,  the claim recites process steps for 3D printing. Because claim 20 requires step (b) of claim 16 to be performed by 3D printing, these processes steps are implicitly recited in claim 20. Therefore, it is confusing how claim 21 is a furthering limitation of claim 20. Note that claim 22 is included in this rejection as it depends on an indefinite claim (claim 21). 

Claim 28 is drawn to, inter alia, “..built-in intermediate thin layer.” The term ‘thin’ is a term of degree and the specification fails to provide some standard for measuring the thinness of the intermediate layer. 

Claim 32 recites, inter alia, “…wherein a ratio of pore volume to wall thickness of pores in the scaffold is at least 5.”  Similarly phrased claim 33 is drawn to where the ratio is at least 10.  A ratio is generally accepted as the relationship in quantity or degree between two similar things. For example, a ratio of men (30) to women (15) in a college history class would be 2.  Or the ratio of strawberries (4) to apples (16) in a fruit basket would be 0.25. The emphasis here is that the two things being compared are similar. The former being human beings and the latter being types of fruits.  Dependent claims 30 and 31 embody this by comparing the diameter of large pores to small pores. The unit of measurement of a diameter is generally measured in microns/micrometer and is the same for both small and large pores. To this point, claims 32 and 33 are problematic. 
In the absence of an explicit definition and/or means to measure ‘pore volume’ and ‘wall thickness’ and therefore determine a ratio between the two, Rocco et al. (PgPub US20220133465A1) is instructive. At para. 158 (Pg. 14), Rocco explains that the pore volume of a scaffold represents a total cumulative void of the composite scaffold and the unit of measurement is volume per unit weight ~cm3/g.  At para. 118 (Pg. 8), Rocco notes that a thickness is the vertical height dimension of the scaffold and the unit of measurement is millimeters (mm). A unit of ‘cm3/g’ is not similar to a unit of ‘mm’ and therefore a relationship (i.e. ratio) cannot be established between the two. Note that Examiner is aware of ‘mismatched’ ratios such as w(eight)/v(olume). However, this ratio is widely known in the sciences and a means of calculating this ratio is widely known. This is not the same for the ratio of pore volume to wall thickness of pores.  Applicant can overcome this rejection by explicitly citing where the specification teaches how to determine a ratio between ‘pore volume’ and ‘wall thickness’.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Prior Art Rejection 1
Claim(s) 16-27 rejected under 35 U.S.C. 102 (a) (10 as being anticipated by  Kim et al. (KR101541249B1, Published 8/3/2015, English translation and Original Disclosure are attached). Note the citations of Kim below, unless otherwise noted, are from the English translation. 

Kim et al. is drawn to a three-dimensional porous cell carrier containing cells and a preparing method thereof (Abstract). Regarding claim 16, claim 25, claim 26 and claim 27, Kim discloses a) depositing a first frozen polymeric layer on a refrigerated support (stage) kept below 0°C temperature (Pg. 6 of 18, Col. 2, step (a) –(b); Pg. 7, Col. 2, para. 8 “…..cooled bottom may have a temperature range of 0 to -40° C.”); b) depositing a plurality of subsequent polymeric layers by modulating the below 0°C temperature of the refrigerated support, said first frozen polymeric layer and said plurality of subsequent polymeric layers forming a stack of polymeric layers (Pg. 6 of 18, Col. 2, step (c) –(e)) and c) bringing the stack of polymeric layers formed in step b) to a temperature above 0°C (Pg. 7 of 18, Col. 2, ‘…… the macromolecular solution in which the cell is mixed is maintained by 0 through 37℃); wherein each of the plurality of subsequent layers is: i) deposited on a previously deposited layer after freezing of said previously deposited layer (Pg. 10 of 18, Col. 2, ‘….. cooling the bottom surface in which the cell carrier is manufactured at the ultralow temperature and it can manufacture the cell carrier consisting of the pillar of three dimension pore type and is then cooled); ii) deposited on said previously deposited layer before complete polymerization of said previously deposited layer (Pg. 10 of 18, Col. 2, ‘….it is distributed on the cooled bottom surface and the pillar layer is formed …..for 5 minutes to 12 hours); and iii) deposited at a temperature higher than a freezing temperature of said previously deposited layer (Pg. 10 of 18, Col. 2, ’….the temperature range of ….0 through 37 ℃ (the room temperature) that the macromolecular solution in which the cell is mixed regularly maintains the temperature it distributes).
Regarding claim 17, Kim discloses incubating the stack of polymeric layers at a below  0℃ (Pg. 9 of 18, Col. 2, “ (e) The step of freezing and preserving the above-mentioned laminated pillar layer.”). Regarding claim 18, Kim discloses the macromolecular solution in step (a) comprises a  polymer which mixes the cells (Pg. 9 of 18, Col. 2). Regarding claim 19 and claim 20, Kim discloses the manufactured three-dimensional porous cell carrier is produced using Rapid Prototyping (RP), a 3D printing system (Pg. 6 of 18, Col. 2). Kim discloses the bottom surface (stage) is cooled by the ~ i.e. computer (Fig. 1; Pg. 10 of 18, para. 1 and last paragraph). This teaching by Kim meets the limitations of claim 23 and claim 24. With respect to the ‘so that” and “such that” clauses recited in claims 23 and 24, respectively, note that these claims are non-limiting. A “whereby”, or in the case of instant claims, a “so that” or “such that” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim. The courts noted  (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'"  Thus, these claims are examined in light of the courts' decision.
Regarding claim 21, Kim discloses obtaining a software-based 3D model of the cryogel-based multicompartment three-dimensional scaffold on a computer (see Fig. 12f of Original Disclosure); xx) operatively connecting said computer to a 3D printer having at least one biomaterial-based ink cartridge and a water cartridge (Fig. 1; Pg. 10 of 18, last paragraph; Pg. 12 of 18, last paragraph); and xxx) printing one or more of said first frozen polymeric layer and said plurality of subsequent polymeric layers of the stack of polymeric layers according to the software-based 3D model by dispensing content from the at least one biomaterial-based ink cartridge and the water cartridge on the refrigerated support kept at below 0°C temperature (as in claim 22) (Fig. 12; Pg. 10 of 18, last paragraph).
Accordingly, Kim et al. anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2
Claim(s) 28-29  and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101541249B1, Published 8/3/2015, English translation attached) as applied to claims 16-27 and further in view of Steinberg et al. (PgPub US20140112973A1, Published 4/24/2014).

Claim interpretation: The term ‘thin’ recited in claim 28 is not interpreted as limiting because, as noted above, the specification fails to provide some standard for measuring ‘thinness’. 

As noted above, Kim et al. teach a cryogel-based compartment three-dimensional scaffold (as in claim 28, in-part). Note that Kim also teaches the 3D scaffold has a porosity of 100% (as in claim 29) (Pg. 6 of 18, Col. 2, two paragraphs from bottom). Given the use of nozzle in the manufacture of the scaffold of Kim (Fig. 1; Pg. 12 of 18, Section 1-3), the scaffold is reasonably considered to be flowable and injectable through a syringe needle (as in claim 34). In addition, Kim teaches the scaffold comprises collagen which is reasonably considered to be an “active compound” (as in claim 35) (Pg. 7 of 18, Col. 2, last full paragraph).
However, Kim et al. fails to teach the cryogel-based multicompartment three-dimensional scaffold are mechanically connected by a built-in intermediate thin layer (as further in claim 28).
Before the effective filing date of the claimed invention, Steinberg et al. taught a biocompatible and biodegradable gradient layer system for regenerative medicine and for tissue support (Title). Steinberg notes that the majority of protein-based films, gelatin has limited mechanical properties and shows a poor stability and resistance to shearing forces, which renders application difficult as biomaterials for regenerative medicine (Pg. 1,para. 6). Towards this end, Steinberg teaches the inventive system comprises at least one set of layers comprising a biocompatible and biodegradable cross-linked polymer and at least one biocompatible and biodegradable support layer, wherein a gradient is preferably formed with respect to the mechanical and/or physical properties of one or more layers of the at least one set of layers comprising a biocompatible and biodegradable cross-linked polymer and/or the at least one biocompatible and preferably biodegradable support layer. Steinberg adds that a gradient is formed by altering the mechanical and/or physical properties either within the at least one layer or set of layers or between several layers or sets of layers of the inventive gradient layer system (as further in claim 28) (Pg. 3, para. 17).  
When taken with the teachings of Kim et al., wherein Kim teaches a method of preparing a cryogel, formed of a protein base polymer such as collagen, one of ordinary skill in the art would have found it prima facie obvious to apply the system of Steinberg to the scaffold of Kim. The skilled artisan would have made such a modification because Steinberg laments that protein-based films have limited mechanical properties rendering them difficult to apply to regenerative medicine. 
Thus, the modification would have been prima facie obvious. 

Prior Art Rejection 3
Claim(s) 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101541249B1, Published 8/3/2015, English translation attached) as applied to claims 16-20 and 23-27 and further in view of Levine et al. (U.S. Patent 6103255, Published 8/15/2000).

The teachings of Kim et al. are relied upon as detailed above. And although Kim teaches teach a cryogel-based compartment three-dimensional scaffold. Note that Kim also teaches the 3D scaffold has a porosity of 100%, Kim et al. fails to teach the cryogel-based multicompartment  three-dimensional scaffold comprises small-pore compartments separated from large-pore compartments, and wherein a ratio of average large-pore diameter to small pore diameter is at least 2 (as in claim 30) or at least 5 (as in claim 31).
Before the effective filing date of the claimed invention, Levine et al. taught a biodegradable and biocompatible porous scaffold with a highly interconnected bimodal distribution of rounded large and small open pore sizes, in which the large pores have a diameter between about 50 and about 500 microns, and the small pores have a diameter less than 20 microns, wherein the small pores are aligned in an orderly linear fashion within the walls of the large pores. A ratio of a diameter of large pores at 500 microns to a diameter of small pores at 20 microns is at least 5 (as in claim 30 and claim 31). Continuing, Levine teaches the pore interconnectivity is greatly enhanced by the presence of the small pores, which form channels between the large pores. Levine notes that this results in a porosity greater than about 90% (Col. 2, lines 48-60).  
When taken with the teachings of Kim et al., one of ordinary skill in the art would have found it prima facie obvious to use the RP system of Kim to design a scaffold having a ratio of large pores to small pores of at least 5 because Levine teaches the pore interconnectivity is greatly enhanced by the presence of the small pores and that the high interconnectivity of the pores allows for distribution of pores throughout the scaffold, transmission of cell-cell signaling molecules across the scaffolds, diffusion of nutrients throughout the structure, and the patterning of the surface to guide cell growth (see Levine at paragraph bridging Col. 2 and Col. 3). 
Thus, the modification would have been prima facie obvious. 




Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632